

REORGANIZATION AGREEMENT


This REORGANIZATION AGREEMENT dated as of May 12, 2005 (the "Agreement") is by
and between BELGRAVIA INTERVEST GROUP LIMITED, a British Virgin Islands company
("BELG"), TALLY-HO VENTURES, INC., a Delaware corporation ("TLYH"), and
shareholders of TLYH who represent not less than a majority of the voting shares
of the common stock of TLYH (the "Shareholders").


BELG was incorporated in the jurisdiction of the British Virgin Islands on March
4, 2003. As of the date of this Agreement, BELG has issued and outstanding
4,563,490 shares. BELG has no shares of preferred stock outstanding and will
have no outstanding options, warrants, rights or other contractual arrangements
relating to the ability or requirement to issue any additional shares of common
or preferred stock.


TLYH was incorporated in the state of Delaware, U.S.A., on November 21, 2002.
Its authorized capital consists of 75,000,000 shares of common stock, par value
$0.001. As of the date of this Agreement, TLYH has issued and outstanding
1,516,500 shares (the "Outstanding Shares"). TLYH has no shares of preferred
stock outstanding and will have no outstanding options, warrants, rights or
other contractual arrangements relating to the ability or requirement to issue
any additional shares of common or preferred stock.


The respective boards of directors of TLYH and BELG, and the Shareholders deem
it advisable and in the best interests of their corporations and shareholders of
their corporations that the shareholders of BELG acquire securities of TLYH in
accordance with the terms and conditions of this Agreement.


1. PLAN OF REORGANIZATION. At the Closing, as defined herein, BELG shall acquire
from TLYH a total of Four million, five hundred sixty-three thousand, four
hundred ninety (4,563,490) shares of common stock of TLYH (the “New Shares”),
which are not registered under the Securities Act of 1933 as amended (the
“Act”), in exchange for all of the issued and outstanding shares of the common
stock of BELG. The New Shares will be issued pursuant to section 4(2) of the
Act, or any available exemption from federal registration.


2. DELIVERABLES AT CLOSING. At the Closing Date (as hereinafter defined) TLYH
will deliver to BELG:


(i) minutes of the board authorizing this transaction;
(ii) the corporate records of TLYH;
(iii) signed LOCK UP agreements per (3) below;
(iv) all documentation to reflect Shareholder and Board election of the BELG
directors to the TLYH board and letters of resignation of the current board
members.
(v) certificates for the New Shares in the form satisfactory to BELG, free and
clear of all liens, claims, and encumbrances.


3. LOCK UP AGREEMENTS. The Shareholders hereby agree to a lock up the number of
their TLYH shares of common stock shown in the attached Schedule A.


4. CLOSING DATE. The Closing Date shall be 5/12/2005. The Closing Date can be
changed by mutual agreement but in no event shall the Closing Date extend beyond
5/19/2005.


--------------------------------------------------------------------------------





5. REPRESENTATIONS AND WARRANTIES OF TLYH. TLYH represents and warrants to BELG
as follows:


(a) As of the Closing (as defined herein), the New Shares will constitute duly
and validly issued shares of the common stock of TLYH, fully paid and
non-assessable, and will be legally equivalent in all respects to the common
stock issued and outstanding as of the date thereof;


(b) The officers of TLYH have the power and the authority to execute this
Agreement and to perform the obligations contemplated hereby;


(c) The audited financial statements for TLYH (the “Financial Statements”) are
available and accessible through the U.S. Securities and Exchange Commission’s
(“SEC’s”) EDGAR database;


(d) From and after the date hereof there will not have been and prior to the
Closing, there will not be any material adverse changes in the financial
position of TLYH as set forth in the Financial Statements;


(e) TLYH is not and, as of the Closing, will not be involved in any pending
litigation or governmental investigation or proceeding not reflected in the
Financial Statements or otherwise disclosed in writing to BELG; and, to the
knowledge of the Shareholders, no litigation or governmental investigation or
proceeding is threatened against TLYH;


(f) As of the Closing, TLYH will be in good standing as a Delaware corporation;


(g) The authorized capital stock of TLYH consists of Seventy-five million
(75,000,000) shares of common stock, par value $ .001. As of the Closing, TLYH
will have issued and outstanding 3,437,225 common shares. TLYH has no shares of
preferred stock outstanding. No shares have otherwise been registered under
state or federal securities laws. As of the Closing, all of the issued and
outstanding shares of common stock of TLYH are validly issued, fully paid and
non-assessable and they are not and, as of the Closing, there will not be
outstanding any obligation TLYH to issue any additional shares of common or
preferred stock or any of its securities of any kind;


(h) All requisite corporate and other authorizations for the execution of the
agreement and performance thereof have been obtained;


(i) TLYH has complied with all filing requirements for the SEC and NASD; and all
such filings conform to the requirements of the respective agencies and to
applicable state and federal law.


(j) Neither the execution and delivery of the Agreement nor the consummation of
the transactions contemplated hereby (i) will violate any provision of the
Certificate of Incorporation or bylaws of TLYH; (ii) will violate, conflict with
or result in the breach or termination of or otherwise give any contracting
party the right to terminate or constitute a default under the terms of any
agreement or instrument to which TLYH is a party or by which any of its property
or assets may be bound; (iii) will result in the creation of any lien, charge or
encumbrance upon the properties or assets of TLYH; or (iv) will violate any
judgment, order, injunction, decree or award against or binding upon TLYH or
upon its securities, property or business;


(k) Attached hereto as Exhibit B is a true and correct list of the shareholders
of TLYH as of May 11, 2005, and the number of shares of the common stock of TLYH
owned by each (the “Existing Shares”). TLYH has complied with all federal and
state securities and blue sky laws in all offers, sales and issuances of its
securities;


(l) TLYH is currently approved for a priced quotation on the OTC BULLETIN BOARD
under the symbol of TLYH.


6. REPRESENTATIONS AND WARRANTIES OF BELG. BELG represents and warrants as
follows:


(a) BELG has taken all necessary corporate action to authorize the execution of
this Agreement and the transactions contemplated hereunder.


(b) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby (i) will violate any provision of the
Articles of Incorporation, Certificate of Incorporation or bylaws of BELG; (ii)
will violate, conflict with or result in breach or termination of or otherwise
give any contracting party the right to terminate or constitute a default under
the terms of any agreement or instrument to which BELG is a party or by which
any of its property or assets may be bound; (iii) will result in the creation of
any lien, charge or encumbrance upon the properties or assets of BELG; or (iv)
will violate any judgment, order, injunction, decree or award against or binding
upon BELG, or upon its securities, property or business.


(c) All information supplied to TLYH in the Corporate Profile, Business Plan,
financial statements, and pro-forma of BELG is true and accurate. None of the
information supplied contains any untrue statement of a material fact or omits
to make any statement of material fact necessary to make the statements therein
not misleading.


(d) Forthwith after the Closing, or such other date as agreed, management of
BELG will deliver to TLYH the balance sheet and financial statements of BELG as
of December 31, 2004 (the "Year End Financial Statements") and as of April 30,
2005 (unaudited) (the "Interim Financial Statements" and, together with the Year
End Financial Statements, the "Financial Statements"), each prepared according
to U.S. GAAP.


(e) From and after the date hereof, and prior to the Closing, there will not be
any material adverse changes in the financial position of BELG.


(f) BELG is not and, as of the Closing, will not be involved in any pending
litigation or governmental investigation or proceeding not disclosed in writing
to TLYH; and, to the knowledge of BELG, no litigation or governmental
investigation or proceeding is threatened against BELG.


(g) As of the Closing, BELG will be in good standing under the laws of the
British Virgin Islands.


7. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF TLYH. All obligations of TLYH and
the Shareholders under this Agreement are subject to the fulfillment prior to or
as of the Closing, of each of the following conditions:


(a) BELG shall have performed and complied with all covenants, agreements, and
conditions required by this agreement to be performed or complied with by it
prior to or at closing.


(b) BELG shall have delivered to TLYH evidence to the effect that:


(i) BELG is a business company duly organized, validly existing and in good
standing under the laws of the British Virgin Islands;


(ii) BELG has the corporate power to carry on its business as now being
conducted;


(iii) This Agreement has been duly authorized, executed and delivered by BELG
and is a valid and binding obligation of BELG and enforceable in accordance with
its terms;


(iv) BELG through its Board of Directors has taken all corporate action
necessary to authorize the execution, delivery and performance of this
agreement;


(v) Except as referred to herein, BELG knows of (a) no actions suit or other
legal proceedings or investigations pending or threatened against or relating to
or materially adversely affecting BELG; and (b) no unsatisfied judgments against
BELG;
  
8. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BELG. All obligations of BELG
under this agreement are subject to the fulfillment prior to or as of the
closing date, of each of the following conditions:


(a) TLYH and the Shareholders shall have performed and complied with all
covenants, agreements, and conditions required by this agreement to be performed
or complied with by them prior to or at closing.


(c) TLYH shall have delivered to BELG evidence to the effect that:


(i) TLYH is a corporation duly organized, validly existing and in good standing
under the laws of the State of DELAWARE;
 
(ii) TLYH has the corporate power to carry on its business as now being
conducted;


(iii) This Agreement has been duly authorized, executed and delivered by TLYH
and is a valid and binding obligation of TLYH and enforceable in accordance with
its terms;


(iv) TLYH through its Board of Directors has taken all corporate action
necessary to authorize the execution, delivery and performance of this
agreement;


(v) The documents executed and delivered to BELG hereunder are valid and binding
in accordance with the terms and vest in BELG all right title and interest in
and to the stock of TLYH and said stock when delivered shall be validly issued,
fully paid, and non-assessable;


(vi) Except as referred to herein, TLYH knows of (a) no actions suit or other
legal proceedings or investigations pending or threatened against or relating to
or materially adversely affecting TLYH; and (b) no unsatisfied judgments against
TLYH;
 
(c) BELG shall have received approval of and consent to the transaction
contemplated herein by BELG shareholders owning at least 51% of the outstanding
stock of BELG.


9. PROHIBITED ACTS. TLYH agrees not to do any of the following acts prior to the
Closing, and the Shareholders agree that prior to the Closing they will not
request or permit TLYH to do any of the following acts:


(a) Declare or pay any dividends or other distributions on its stock or purchase
or redeem any of its stock; or


(b) Issue any stock or other securities, including any rights or options to
purchase or otherwise acquire any of its stock, and shall not issue any notes or
other evidences of indebtedness.


10. NATURE AND SURVIVAL OF REPRESENTATIONS. All representations, warranties and
covenants made by any party in this Agreement shall survive the closing
hereunder for so long as the applicable statute of limitations shall remain
open. Each of the parties hereto is executing and carrying out the provisions of
this agreement in reliance solely on the representations, warranties and
covenants and agreements contained in this agreement or at the closing of the
transactions herein provided for and not upon any investigation which it might
have made or any representations, warranty, agreement, promise or information,
written or oral, made by the other party or any other person other than as
specifically set forth herein.


11. RESIGNATIONS AND APPOINTMENT OF OFFICERS AND DIRECTORS. The Shareholders
agree that upon the Closing they will vote all of their TLYH shares of common
stock to elect Peter Smith as the sole Director of TLYH, who shall appoint the
following Officers of TLYH:

PRESIDENT:  Peter Smith
CEO:   Peter Smith
VICE PRESIDENT: Peter Smith
COO:   Shelley Wren
SECRETARY:  Jose Mathew Meleth
TREASURER:  Jose Mathew Meleth


12. NOTICES. Any notices which any of the parties hereto may desire to serve
upon any of the parties hereto shall be in writing and shall be conclusively
deemed to have been received by the parties at its address, if mailed, postage
prepaid, United States mail, registered, return receipt requested, to the
following addresses:


If to TLYH or the Shareholders:    
            518 Oak Street #2
            Glendale, CA 91204
            U.S.A.




If to BELG: Peter Smith
Level 41, Emirates Towers
Sheikh Zayed Road
P.O. Box 31303
Dubai, U.A.E.


13. SUCCESSORS. This agreement shall be binding upon and inure to the benefit of
the heirs, personal representatives and successors and assigns of parties.


14. CHOICE OF LAW. This Agreement shall be construed and enforced in accordance
with the laws of the State of California, without reference to its conflicts of
laws provisions.


15. COUNTERPARTS. This Agreement may be signed in one or more counterparts all
of which taken together shall constitute an entire agreement.


16. ASSIGNMENT. This Agreement may be assigned by any of the Parties.


17. Further Assurances. At any time, and from time to time, after the effective
date, each party will execute such additional instruments and take such action
as may be reasonably requested by the other party to confirm or perfect title to
any property transferred hereunder or otherwise to carry out the intent and
purposes of this agreement.
 
18. Waiver. Any failure on the part of any party hereto to comply with any of
its obligations, agreements or conditions hereunder may be waived in writing by
the party to whom such compliance is owed.


19. Time. Time is of the essence in completing the transaction contemplated by
this Agreement.


20. Severability. If any part of this agreement is deemed to be unenforceable,
the balance of the agreement shall remain in full force and effect.


IN WITNESS HEREOF, THE PARTIES HERETO HAVE EXECUTED THIS agreement as of the
date first above written.


TALLY-HO VENTURES, INC.   BELGRAVIA INTERVEST GROUP LIMITED
a Delaware corporation               a British Virgin Islands business company


/s/ Tal L. Kapelner                /s/ Peter Smith
By: ______________________________ By: _______________________________
Tal L. Kapelner, President   Peter Smith, CEO  





SHAREHOLDERS (OWNING NOT LESS THAN A MAJORITY OF THE SHARES OF TLYH)




/s/ Tal L. Kapelner   786,469 (22.9%)
______________________  ___________
Tal L. Kapelner    Shares (%)




/s/ Tal L. Kapelner   786,667 (22.9%)
______________________  ___________
Cheney A. Shapiro   Shares (%)




/s/ Ariella Kapelner   699,726 (20.4%)
______________________  ___________
Ariella Kapelner    Shares (%)


























































SCHEDULE A
 


EXISTING TLYH SHAREHOLDERS agree to lock up a minimum of 175,000 of their
existing SHARES as follows (to be pro-rated per shareholder):


1st day of every month, beginning August 1, 2005 and ending May 1, 2006: 10%
released per month. Any lock-up agreement with a more restrictive lock-up
schedule, including later release date(s) are also acceptable per this
Agreement.


TALLY-HO VENTURES, INC.   BELGRAVIA INTERVEST GROUP LIMITED
a Delaware corporation   a British Virgin Islands business company


/s/ Tal L. Kapelner
By: ______________________________ By: _______________________________
Tal L. Kapelner, President   Peter Smith, CEO  





SHAREHOLDERS (OWNING NOT LESS THAN A MAJORITY OF THE SHARES OF TLYH)




/s/ Tal L. Kapelner   786,469 (22.9%)
______________________  ___________
Tal L. Kapelner    Shares (%)




/s/ Cheney A. Shapiro   786,667 (22.9%)
______________________  ___________
Cheney A. Shapiro   Shares (%)




/s/ Ariella Kapelner   699,726 (20.4%)
______________________  ___________
Ariella Kapelner    Shares (%)








